     Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


ANGELA MARTINEZ                                               CIVIL ACTION


v.                                                            NO. 20-3101


GREATER NEW ORLEANS EXPRESSWAY                                SECTION "F"
COMMISSION, ET AL.


                                ORDER AND REASONS

      Before the Court is the defendants’ Rule 12(b)(6) motion to

dismiss.    For the reasons that follow, the motion is GRANTED.

                                   Background

      Traveling home from a Jonas Brothers concert in the wee hours

of   November    13,    2019,     the    plaintiff   Angela   Martinez    drove

northbound on the Lake Pontchartrain Causeway.                Near the end of

Martinez’s    trek     across    the    world’s   longest   bridge,   defendant

Christian Coyle – an officer in the Causeway Police Department,

which itself is an arm of the Greater New Orleans Expressway

Commission (GNOEC) – saw Martinez strike the lane divider (or

center line) and stopped Martinez for suspected drunk driving.

While speaking to Martinez, Coyle detected “a moderate odor” of

alcohol on Martinez’s breath. 1           Martinez told Coyle that she had


1    This fact is drawn not from Martinez’s pleadings, but from
Officer Coyle’s contemporaneous arrest report, which Martinez
attached as an exhibit to her response to the defendants’ motion.
                                          1
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 2 of 17



not been drinking, but later admitted to having “only one” adult

beverage.   When Martinez failed to complete a standardized field

sobriety test to Coyle’s satisfaction, Coyle arrested Martinez for

driving while intoxicated and transported Martinez to a Louisiana

State Police station several miles away.

     At the station, Martinez passed two Breathalyzer tests with

flying colors.   In both tests, Martinez produced a BAC reading of

.007% - less than 10% of Louisiana’s          “legal limit” of .08%.

Martinez also denied being under the influence of prescription or

over-the-counter drugs.    Still doubting Martinez’s sobriety, Coyle




See Opp’n, Ex. B. The Court’s consideration of this document is
fair and proper. Indeed, while courts must ordinarily hew to a
plaintiff’s version of events in considering a Rule 12(b)(6) motion
to dismiss (namely, by viewing all well-pleaded facts in the light
most favorable to the plaintiff and drawing all reasonable
inferences in the plaintiff’s favor), a court need not turn a blind
eye to harmful facts in materials that the plaintiff herself has
attached to her own papers. Although the plaintiff is surely the
master of her complaint, she may not cherry-pick helpful aspects
of a document “and at the same time prevent the court from
considering [the document’s] actual terms.” See Winshall v. Viacom
Int’l, Inc., 76 A.3d 808, 818 (Del. 2013); see also Causey v.
Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
To combat such gamesmanship, a document cited by a plaintiff is
appropriately incorporated by reference into their complaint.

Such is the case with Officer Coyle’s arrest report here.
Martinez’s decision to inject that report into this case by
attaching it to her opposition to the motion at hand means that
the report can appropriately be used against her in this context.
This is especially important in this case, where Martinez’s ability
to state a plausible claim for relief hinges almost entirely on
the factual reasonableness of Officer Coyle’s actions.
                                   2
    Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 3 of 17



transported Martinez to the St. Tammany Parish Jail and booked

Martinez for Operating While Intoxicated and Careless Operation.

     One year later, on November 13, 2020, Martinez sued Coyle,

Coyle’s supervisor Commander Conrad Franz, the GNOEC, and the

Causeway    Police   Department    in    this   Court.        In   a   three-count

complaint, 2 Martinez seeks damages, fees, and costs under 42 U.S.C.

§§ 1983, 1985, 1986, and 1988 for alleged violations – and failures

to train against or correct violations – of her Fourth, Eighth,

and Fourteenth Amendment rights.            In essence, Martinez claims that

Coyle maliciously detained, booked, charged, and testified against

her without cause, and that Franz and the GNOEC aided and abetted

Coyle’s unlawful vendetta against Martinez through failures to

train, supervise, and correct Coyle.

     On    January   11,   2021,   the       defendants    moved       to   dismiss

Martinez’s    complaint    under   Federal       Rule    of    Civil     Procedure

12(b)(6).

                                        I.

     Rule 12(b)(6) allows a party to move for dismissal of a

complaint that fails to state a claim upon which relief can be

granted.    “To survive a motion to dismiss” under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as


2    Martinez’s complaint appears to inadvertently jump straight
to “Count Two.” The Court can only assume that this was the result
of a typographical error, and thus construes Paragraph 29 – which,
indeed, is the complaint’s focal point – as “Count One” of three.
                                        3
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 4 of 17



true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                    To demonstrate a

facially plausible basis for relief, a plaintiff must plead facts

which allow “the court to draw the reasonable inference that the

defendant    is     liable    for    the   misconduct      alleged.”      Id.    In

determining whether a plaintiff has met this burden, a court must

“accept all well-pleaded facts as true and view all facts in the

light most favorable to the plaintiff,” but must not accord an

assumption     of   truth     to    conclusory       allegations   and   threadbare

assertions.     Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir.

2014).

     The foregoing presumptions are not to be applied mindlessly,

however.    Thus, in considering a motion to dismiss, the Court may

review   any      documents     attached        to   or   incorporated    into   the

plaintiff’s complaint by reference.                  Causey v. Sewell Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).                    In addition,

the Court may judicially notice matters of public record and other

facts not subject to reasonable dispute.                    See United States ex

rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379

(5th Cir. 2003).

                                           II.

     The Court thus considers whether any count in Martinez’s

complaint states a plausible claim for relief.

                                            4
      Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 5 of 17



               A.    Count One: § 1983 Claim Against Officer Coyle

       The fulcrum of this case is Martinez’s civil-rights claim

against Coyle.        In essence, Martinez asserts that Coyle decided to

haul her to jail, charge her, and testify against her in spite of

the fact that Martinez’s post-arrest Breathalyzer tests gave him

a total lack of cause for doing so.             Martinez contends that these

actions amounted to false arrest, detention, charges, booking, and

imprisonment in violation of her “(i) Fourth Amendment right to be

free from unreasonable seizure, (ii) Eighth Amendment right to be

free    from    cruel      and unusual    punishment,    and (iii)    Fourteenth

Amendment right[s] of liberty, due process of law, and equal

protection – all in violation of 42 U.S.C. § 1983.”                  See Compl.,

¶ 29.

       Coyle seeks dismissal of this § 1983 claim on the basis of

qualified immunity.

       1.      Legal Standard: Qualified Immunity

       “Qualified immunity balances two important interests – the

need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment,

distraction,         and    liability    when   they    perform   their    duties

reasonably.”        See Pearson v. Callahan, 555 U.S. 223, 231 (2009);

see    also    id.    (“The    doctrine    of   qualified   immunity      protects

government officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or

                                          5
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 6 of 17



constitutional rights of which a reasonable person would have

known.’” (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982))).

Qualified immunity thus “operates ‘to ensure that before they are

subjected    to   suit,       officers     are    on    notice       their     conduct      is

unlawful.’”       Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting

Saucier v. Katz, 533 U.S. 194, 206 (2001)).

     The    Supreme      Court      has “mandated       a   two-step sequence              for

resolving     government           officials’     qualified          immunity     claims.”

Pearson, 555 U.S. at 232.

     First, a court must decide whether the facts that a
     plaintiff has alleged or shown make out a violation of
     a constitutional right. Second, if the plaintiff has
     satisfied this first step, the court must decide whether
     the right at issue was “clearly established” at the time
     of [the] defendant’s alleged misconduct.

Id. (citations omitted).

     “The relevant, dispositive inquiry in determining whether a

right is clearly established is whether it would be clear to a

reasonable    [official]           that   his    conduct    was       unlawful        in   the

situation he confronted.”             Saucier, 533 U.S. at 202, overruled in

part on other grounds by Pearson, 555 U.S. at 236.                               “Clearly

established”       law        is     settled      law       that          “place[s]        the

constitutionality        of    the    officer’s        conduct       ‘beyond    debate.’”

District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).                           “This demanding

standard”    requires      “precedent        [so]      clear     .    .    .   that    every


                                            6
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 7 of 17



reasonable official would interpret it to establish the particular

rule the plaintiff seeks to apply.”               Id. at 589–90 (emphasis

added).   The strictness of this inquiry ensures that officials

have “breathing room to make reasonable but mistaken judgments

about open legal questions.”       al-Kidd, 563 U.S. at 743.

     When a defendant invokes the defense of qualified immunity,

the plaintiff bears the burden of negating it.               See Collier v.

Montgomery,   569   F.3d   214,   217       (5th Cir.   2009).   And when    a

defendant does so at the pleadings stage, “a district court must

first find ‘that the plaintiff’s pleadings assert facts which, if

true, would overcome the defense of qualified immunity.’”             Backe

v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (quoting Wicks v.

Miss. State Emp. Servs., 41 F.3d 991, 994 (5th Cir. 1995)).

     As explained below, Martinez fails to do so here.

     2.   Analysis: Coyle’s Entitlement to Qualified Immunity

     Martinez’s ability to prevail on prong one of the qualified

immunity analysis turns on her complaint’s ability to “make out a

violation of a constitutional right.”             See Pearson, 555 U.S. at

232. Martinez’s complaint and response shed no light on her theory

as to how Coyle’s actions in this case violated her Eighth and

Fourteenth Amendment rights, so - finding this notion fanciful and

wholly unsupported - the Court agrees with the defendants that

Count One of Martinez’s complaint is best construed as a classic

Fourth Amendment claim of false arrest/false imprisonment.                  In

                                        7
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 8 of 17



this regard, Martinez alleges that Coyle “unjustifiably” arrested,

detained,     charged,      and    imprisoned       her    for     Operating       While

Intoxicated and Careless Operation when he knew – or should have

known – that she “was presumptively not under the influence of

alcoholic beverages pursuant to La. [R.S.] 32:662.”                      See Compl.,

¶ 29.

       To prevail on this claim, Martinez must show that the Coyle

did not have probable cause to arrest her and proceed as he

allegedly did.       See Haggerty v. Tex. S. Univ., 391 F.3d 653, 655

(5th Cir. 2004).         “Probable cause exists ‘when the totality of the

facts and circumstances within a police officer’s knowledge at the

moment of arrest are sufficient for a reasonable person to conclude

that the suspect had committed or was committing the offense.’”

Id. at 655–56 (quoting Glenn v. City of Tyler, 242 F.3d 307, 313

(5th Cir. 2001)).

       Applying    that    rule   to   this    case,      Coyle   “is    entitled     to

qualified immunity if a reasonable officer in his position could

have believed that, in light of the totality of the facts and

circumstances      of     which   [Coyle]     was   aware,       there   was   a    fair

probability       that    [Martinez]    had    committed”         the    offenses     of

Operating While Intoxicated and/or Careless Operation.                     See id. at

656.    This “is not a high bar,” for it merely requires that Coyle

have acted as a “reasonable and prudent” person, not as a “legal

technician[].”          See Kaley v. United States, 571 U.S. 320, 338

                                         8
    Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 9 of 17



(2014)    (quoting   Illinois    v.   Gates,   462   U.S.   213,   231    (1983)

(internal quotation marks omitted)).           In countless similar cases,

federal courts have observed that a police officer need neither

“be perfect” nor “always . . . err on the side of caution out of

the fear of being sued.”        See Martin v. Thomas, 973 F.2d 449, 453

(5th Cir. 1992).

     Under this forgiving standard, Martinez’s own allegations –

and the evidence she injected into this phase of the proceedings,

see supra note 1 – plainly show that Coyle did indeed have probable

cause for arresting and proceeding against Martinez.                 Consider

Coyle’s arrest report.     See Opp’n, Ex. B.         In it, Coyle attests to

a bevy of facts that could lead a reasonable (not a perfect, or an

overly hesitant) 3 officer to         deduce from the totality           of the

circumstances “a fair probability” that Martinez had been driving

under the influence and/or carelessly in the moments before her

arrest.    Cf. Haggerty, 391 F.3d at 656 (emphasis added).               Indeed,

as Coyle’s report states: It was late at night; Martinez appeared

to have difficulty staying in her lane (striking the lane line);

Martinez was driving home from a concert, smelled of alcohol, had

blood shot and glassy eyes, and even admitted to drinking (but

only after changing her initial story); and, Martinez failed a

standardized field sobriety test.



3    See Martin, 973 F.2d at 453.
                                       9
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 10 of 17



     Against all these grounds for reasonably suspecting drunk

and/or careless driving – including the possibility that Martinez

could have sobered up (or, more charitably, benefited from the

dissipation in blood-alcohol content that naturally accompanies a

break in drinking and, perhaps, the adrenaline rush of a field

sobriety test and subsequent arrest) in the time between her

suspicious driving and her successful Breathalyzer tests at the

station – Martinez responds with a single argument: namely, that

her low BAC result at the station gave Coyle better (if not

conclusive) reason to find that Martinez had not been driving under

the influence at the moment of arrest.         Going further, Martinez

argues that, “in fact,” she “was presumptively not intoxicated” as

a matter of Louisiana law.

     This argument, which is the linchpin of Martinez’s entire

case, misses the mark in two important ways.         First, it entirely

discounts key temporal aspects of relevant caselaw and the events

of the night at issue.      Indeed, as noted above, Coyle had good,

common-sense reason for believing that the BAC result Martinez

produced at the station would almost certainly be lower than the

BAC result she would have produced at the moment he witnessed her

shaky driving on the Causeway.       For this reason and others, the

applicable legal inquiry pertains to Coyle’s “knowledge at the

moment of arrest,” not to Coyle’s knowledge some minutes or hours



                                   10
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 11 of 17



later while back at the station.            See Haggerty, 391 F.3d at 655–

66 (emphasis added).

     Second,     Martinez’s     reliance    on    Louisiana    Revised    Statute

32:662 is clearly misplaced.        By its plain language, that statute

imposes certain evidentiary presumptions “[u]pon the trial of any

criminal action or proceeding arising out of acts alleged to have

been committed by any person while driving . . . a vehicle while

under   the    influence   of    alcoholic       beverages.”      See    LA. R.S.

36:662(A)(1) (emphasis added).        Nowhere does the statute refer to

“arrests,” “bookings,” “detentions,” or “charging” decisions.

     What the statute does say confirms the flawed manner in which

Martinez seeks to deploy the statute here.                  For starters, the

statute clearly states that, with one inapplicable exception, the

statute “has no application to a civil action or proceeding.”                   LA.

R.S. 36:662(C).      Moreover, the text further provides that the

evidentiary     presumptions     wielded     by    Martinez     “shall    not   be

construed as limiting the introduction of any other competent

evidence bearing upon the question of whether the [driver] was

under the influence of alcoholic beverages” or other intoxicating

substances – such as all the other evidence provided in Coyle’s

arrest report.     LA. R.S. 36:662(B).

     The      legislature’s     inclusion     of     this     language    further

undermines Martinez’s argument that her good Breathalyzer tests

alone should have put a reasonable officer in Coyle’s position on

                                      11
      Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 12 of 17



notice that Martinez was decidedly “not intoxicated” when Coyle

arrested and proceeded against her.             Indeed, if “other competent

evidence” is good enough for trial, it is also good enough for the

snap determinations an officer like Coyle must make in arresting

and processing a suspected drunk driver in the dead of night and

in the heat of the moment.

        Considering all the foregoing, the Court finds that Coyle did

indeed have probable cause for arresting and proceeding against

Martinez.       As a result, Coyle is entitled to qualified immunity,

and    Martinez’s      §   1983   claim   against   him   must   accordingly   be

dismissed for failure to state a claim upon which relief can be

granted.       See, e.g., Haggerty, 391 F.3d at 655–56.

        B.     Count Two: Respondeat Superior Claim Against Commander
             Franz and the GNOEC 4 Under La. Civ. Code art. 2320

        The    Court   next   considers the    second     count of   Martinez’s

complaint.       There, Martinez claims that Commander Franz “and/or”

the GNOEC “are vicariously liable [for Coyle’s tortious actions]

under a theory of respondeat superior pursuant to La. Civ. Code



4    Martinez also names the Causeway Police Department as a
defendant to this count.        The defendants counter that the
Department is not a juridical entity, however, and Martinez agrees.
See Opp’n at 12 (“Plaintiff does not oppose striking the Causeway
Police Department as a named defendant if and only in the event
plaintiff is entitled to maintain her causes of action[] and claims
for relief against the GNOEC and can refer to the Causeway Police
Department as essentially a dba of the GNOEC.”). Accordingly, the
Court construes the GNOEC and the Causeway Police Department as
coextensive bodies for purposes of this opinion and its analysis.
                                          12
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 13 of 17



art. 2320 for the actions and/or inactions” of Coyle “within the

course and scope of his employment” with the Causeway Police

Department.     See Compl., ¶ 31; see also La. Civ. Code art. 2320

(making “[m]asters and employers . . . answerable for the damage

occasioned by their servants and overseers, in the exercise of the

functions in which they are employed”).

     1.     Commander Franz

     Martinez fails to state a plausible respondeat superior claim

against Commander Franz because her allegations against Franz are

textbook   examples       of   “conclusory”    allegations   that   call     for

12(b)(6) dismissal.       See Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 570.     With essentially no direct or concrete allegations to

speak of, Martinez appears to assert that Franz ‘must have’ been

guilty    of   insufficient      training,    supervision,   and    screening

because Coyle – who reports to Franz - did what he did to Martinez.

Theoretical and unsubstantiated allegations of this type clearly

fail to state plausible claims for relief.

     2.     The GNOEC

     For similar reasons, Martinez’s respondeat superior claim

against the GNOEC fails as well.             In addition to the same fatal

dearth of specificity described above, Martinez’s complaint also

contains no allegations of widespread patterns of abuse in the

Commission     and   no   allegations    of   the   Commission’s    direct    or

concrete involvement in the abuses Martinez allegedly suffered -

                                        13
   Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 14 of 17



which, as explained, are not constitutional torts in the first

place.

                                     *         *          *

     These pervasive pleading defects necessitate dismissal of

Count Two for failure to state a claim upon which relief can be

granted.

      C. Count Three: Improper Hiring/Training/Supervision and
  Conspiracy Claims Against Commander Franz and the GNOEC Under
                        §§ 1985 and 1986

     That leaves the third and final count of Martinez’s complaint.

In that count, Martinez claims that the supervising defendants

(namely,    Commander       Franz,       the    GNOEC, and                the Causeway      Police

Department)         “are   independently            liable          for    negligently      and/or

intentionally” violating Martinez’s rights by (1) “failing to

implement      an    adequate   employment            screening            program     to   ensure

prospective employees . . . are free of undue bias, prejudice,

and/or   motivation        to   serve as           law    enforcement officers”,               (2)

“failing       to    properly   train          their          law    enforcement       officers,

including Officer Coyle, in the interpretation and application” of

state    and    constitutional       law,           and       (3)     “failing    to    properly

supervise and/or implement proper oversight and review of the

actions” of officers like (and including) Coyle.                                     See Compl.,

¶¶ 32–33.

     This grab bag of conclusory allegations must be dismissed as

well.    Like Martinez’s respondeat superior claims, this claim is

                                               14
    Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 15 of 17



heavy on rhetoric but fatally light on detail and specificity.

Again, Martinez appears to assume that there ‘must have’ been

systemic failures to screen, train, and supervise if Coyle could

have acted in such a fashion vis-à-vis Martinez.           This imprecise

form of “begs-the-question” pleading is plainly insufficient under

modern pleading standards, which require pleadings to demonstrate

an affirmative plausibility that the defendants are indeed liable

for the misconduct alleged rather than a mere conceivability that

the facts complained of may ultimately be borne out at trial.          See

Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570.        Without a doubt,

Martinez may not parlay an unavailing civil-rights claim against

a single officer into an indiscriminate fishing expedition into

the practices of higher-ups and an entire municipal body. 5

                               *     *      *

      “[T]he ‘driving force’ behind [the Supreme Court’s] creation

of the qualified immunity doctrine was a desire to ensure that

‘“insubstantial claims” against government officials [will] be

resolved prior to discovery.’”           Pearson, 555 U.S. at 231 (last

alteration in original) (quoting Anderson v. Creighton, 483 U.S.

635, 640 n.2 (1987)).




5    Martinez’s loosely framed claims under 42 U.S.C. §§ 1985,
1986, and 1988 are frivolous for all the same reasons.    As a
result, the Court dismisses such claims out of hand.
                                    15
    Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 16 of 17



       In this case, the plaintiff Angela Martinez makes precisely

such   a   claim.      At   bottom,   she      alleges that      the   refusal    of

defendant-police      officer     Christian     Coyle    to    release   her   from

custody after she passed two post-arrest Breathalyzer tests was

motivated by some loosely alleged animus rather than probable

cause.     As detailed above, this notion is fatally flawed because

it ignores abundant countervailing evidence – contained in an

arrest report that Martinez herself chose to enter into the record

at this preliminary stage of the proceedings 6 – which could easily

lead a reasonable officer in Coyle’s position to join Coyle in

perceiving    a     reasonable    likelihood      that    Martinez     had   indeed

committed    the     offenses    of   driving     while       intoxicated    and/or

careless operation on the night in question.                    As a result, the

actions Coyle took against Martinez were backed by probable cause.

Probable cause is all the Constitution requires of officers in

Coyle’s position - for better or worse, “[t]he Constitution does

not guarantee that only the guilty will be arrested.”                    See Smith

v. Gonzales, 670 F.2d 522, 526 (5th Cir. 1982).

       Martinez’s    related     claims    against   Coyle’s      supervisor     and

employer likewise fail to state plausible claims for relief.                     For

all their ambition, they bear an utter lack of specificity.



6    See footnote 1 for an explanation of the Court’s basis for
considering this extraneous evidence at the motion to dismiss
stage.
                                          16
    Case 2:20-cv-03101-MLCF-JVM Document 26 Filed 03/17/21 Page 17 of 17



      Accordingly, IT IS ORDERED: that the defendants’ motion to

dismiss is GRANTED.       The plaintiff’s claims are DISMISSED WITH

PREJUDICE. 7

                              New Orleans, Louisiana, March 17, 2021


                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




7    Dismissal with prejudice is called for because Martinez is
represented by counsel, because she did not request leave to amend
in the alternative to dismissal, and because “it is clear that the
defects [in Martinez’s complaint] are incurable.” See Great Plains
Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 349
(5th Cir. 2002).
                                    17
